DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 8/05/21 in which claims 1-20 are pending.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2008/0031266 to Tallet et al.

a. 	As per claim 1, Tallet et al teaches an electronic device, comprising: a stack of multiple computer network devices configured to implement a spanning tree using a distributed spanning tree protocol (STP), wherein a given computer network device in the stack comprises: a processor; and memory configured to store program instructions (See paragraph [0048]), wherein, when executed by the processor, the program instructions cause the given computer network device to perform operations comprising: creating a virtual internal stacking port, wherein the virtual internal stacking port is included in the spanning tree and provides stacking interface logic that is configured to connect the given computer network device to a virtual hub in the stack that is common to the multiple computer network devices (See paragraph [0028 and 0052]); running an instance of the distributed STP that controls ports in the given computer network device (See paragraph [0030]), wherein the instance of the distributed STP run by the given computer network device uses a bridge identifier that is common to the multiple computer network devices (See paragraph [0021 and 0043]).  

b. 	As per claim 15, Tallet et al teaches a non-transitory computer-readable storage medium for use in conjunction with an electronic device that includes a stack of multiple computer network devices that implement a spanning tree using a distributed spanning tree protocol (STP), the computer-readable storage medium storing program instructions that, when executed by a given computer network device, causes the given computer network device to perform operations comprising: creating a virtual internal stacking port, wherein the virtual internal stacking port is included in the spanning tree and provides stacking interface logic that connects the given computer network device to a virtual hub in the stack that is common to the multiple computer network devices (See paragraph [0028 and 0052]); running an instance of the distributed STP that controls ports in the given computer network device (See paragraph [0030]), wherein the instance of the distributed STP run by the given computer network device uses a bridge identifier that is common to the multiple computer network devices (See paragraph [0021 and 0043]).  
18. 	As per claim 18, Tallet et al teaches a method for implementing a spanning tree using a distributed spanning tree protocol (STP), comprising: by a given computer network device in an electronic device that comprises a stack of multiple computer network devices: creating a virtual internal stacking port, wherein the virtual internal stacking port is included in the spanning tree and provides stacking interface logic that connects the given computer network device to a virtual hub in the stack that is common to the multiple computer network devices (See paragraph [0028 and 0052]); running an instance of the distributed STP that controls ports in the given computer network device (See paragraph [0030]), wherein the instance of the distributed STP run by the given computer network device uses a bridge identifier that is common to the multiple computer network devices (See paragraph [0021 and 0043]).  

c. 	As per claim 2, Tallet et al teaches the claimed invention as described above.  Furthermore, Tallet et al teaches wherein the distributed STP converges without bridge protocol data unit (BPDU) broadcasts among the multiple computer network devices (See paragraph [0051]).  

d. 	As per claim 3, Tallet et al teaches the claimed invention as described above.  Furthermore, Tallet et al teaches wherein the electronic device is configured to provide a non-blocking broadcast domain within the multiple computer network devices (See paragraph [0055]).  

e. 	As per claim 4, Tallet et al teaches the claimed invention as described above.  Furthermore, Tallet et al teaches wherein the virtual internal stacking port is configured to support STP port state machines (See paragraph [0043 and 0045]).  

f. 	As per claim 5, Tallet et al teaches the claimed invention as described above.  Furthermore, Tallet et al teaches wherein the supported STP port state machines comprises a transmit/receive state machine (See paragraph [0042], Switch 202a further includes one or more frame transmission and reception objects, designated generally 302 that are associated with the ports 210a-f such that network messages, including data traffic and control messages/frames, received at a given port, e.g., P1, may be captured, and frames to be transmitted by switch 202b may be delivered to a given port, e.g., P2. Frame reception and transmission objects 302 are preferably message storage structures, such as priority queues).

g. 	As per claims 6, Tallet et al teaches the claimed invention as described above.  Furthermore, Tallet et al teaches wherein the virtual internal stacking port is configured to have STP awareness over the multiple computer network devices in the stack (See paragraph [0043]).  

h. 	As per claims 7, 16 and 19, Tallet et al teaches the claimed invention as described above.  Furthermore, Tallet et al teaches wherein the virtual internal stacking port is configured to aggregate information associated with the distributed STP over the multiple computer network devices in the stack (See paragraph [0060])  

i. 	As per claim 8, Tallet et al teaches the claimed invention as described above.  Furthermore, Tallet et al teaches wherein the information comprises a protocol view of ports in the multiple computer network devices (See paragraph [0051 and 0054]).  

k. 	As per claim 9, Tallet et al teaches the claimed invention as described above.  Furthermore, Tallet et al teaches wherein the virtual internal stacking port is configured to run a spanning tree state match to obtain the information for virtual internal stacking ports in the multiple computer network devices (See paragraph [0043 and 0051]).  

l. 	As per claim 10, Tallet et al teaches the claimed invention as described above.  Furthermore, Tallet et al teaches wherein the spanning tree match uses control packets (See paragraph [0045]).  

m. 	As per claim 11, Tallet et al teaches the claimed invention as described above.  Furthermore, Tallet et al teaches wherein the spanning tree is compatible with Institute of Electrical and Electronics Engineers (IEEE) 802.1D and IEEE 802.1w (See paragraph [0041]). 

n.	As per claim12, Tallet et al teaches the claimed invention as described above.  Furthermore, Tallet et al teaches wherein the virtual internal stacking port have a protocol status of forwarding, but is incapable of forwarding packets (See paragraph [0049 and 0056]).  

o. 	As per claims 13, 17 and 20, Tallet et al teaches the claimed invention as described above.  Furthermore, Tallet et al teaches wherein the virtual internal stacking port is not be mapped to a hardware port or resource (See paragraph [0041-0042]).  

p. 	AS per claim 14, Tallet et al teaches the claimed invention as described above.  Furthermore, Tallet et al teaches wherein a largest port identifier in the given computer network device represents the virtual internal stacking port (See paragraph [0039 and 0041-0042]).  

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2007/0165518 to Bruckman et al teaches VPLS failure protection in Ring Networks.
U.S. Publication No. 2004/0174887 to Lee teaches Hybrid virtual Private Lan extensions.
U.S. Publication No. 2011/0213869 to Korsunsky et al teaches processing data flows with a data flow processor.
U.S. Publication No. 2018/0302315 to Kamisetty et al teaches method and system for processing spanning tree protocol (STP) state in a multichassis link aggregation domain.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444